PER CURIAM.
This appeal contests a final summary judgment entered in favor of appellee City of Miami Beach and against the appellant, who had filed suit against the city after injuring herself by stepping in a hole located in the swale or parkway area between the sidewalk and the street. We affirm the trial court’s ruling on the basis of Musetto v. City of Miami Beach, 82 So.2d 595 (Fla.1955); Dramstadt v. City of West Palm Beach, 81 So.2d 484 (Fla.1955); City of Miami Beach v. Quinn, 149 Fla. 326, 5 So.2d 593 (1942); Collom v. City of St. Petersburg, 400 So.2d 507 (Fla. 2d DCA 1981); City of Tamarac v. Garchar, 398 So.2d 889 (Fla. 4th DCA 1981).
Affirmed.